              Case: 3:20-cr-00127-wmc Document #: 5 Filed: 11/23/20 Page 1 of 1


                                        U.S. Department of Justice
                                                                                                  Telephone 608/264-5158
                                        United States Attorney’s Office                                 TTY 608/264-5006
                                                                                   Administrative Facsimile 608/264-5183
                                        Western District of Wisconsin               Civil Division Facsimile 608/264-5724
                                                                                Criminal Division Facsimile 608/264-5054


Address:
222 West Washington Avenue, Suite 700
Madison, Wisconsin 53703

                                                November 23, 2020

  Gregory Dutch
  131 West Wilson Street, Suite 1201
  Madison, WI 53703

            Re:       United States v. Cammy Gillett
                      Case No. 20-cr-127-wmc

  Dear Attorney Dutch:

         Attached with this letter are additional discovery items 82-91. If you have any
  questions or concerns, please do not hesitate to contact me.

                                                       Very truly yours,

                                                       SCOTT C. BLADER
                                                       United States Attorney

                                                       By:    /s/
                                                       ROBERT A. ANDERSON
                                                       Assistant United States Attorney

  Enclosure(s)
  cc:   Magistrate Judge Stephen L. Crocker
